DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 and 11-17, in the reply filed on 2/9/21 is acknowledged.
Claims 7-10 and 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/21.

Claim Objections
Claim 3 is objected to because of the following informalities:  “through multiple the reinforcing ribs” should be “through the reinforcing ribs”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “with multiple the drainage holes” should be “with the drainage holes”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “with multiple the drainage holes” should be “with the drainage holes”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  “an water outlet end” should be “a water outlet end”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “an water outlet end” should be “a water outlet end”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “an water outlet end” should be “a water outlet end”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “an water outlet end” should be “a water outlet end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "multiple drainage holes".  There is insufficient antecedent basis for this limitation in the claim; it is unclear if it refers to the drainage holes recited in claim 1.  It is assumed to be “the drainage holes”.
Claim 6 recites the phrase “a lower ring-shaped rib downwardly” that cannot be understood.
Claim 14 recites the phrase “a lower ring-shaped rib downwardly” that cannot be understood.
Claim 15 recites the phrase “a lower ring-shaped rib downwardly” that cannot be understood.
Claim 16 recites the phrase “a lower ring-shaped rib downwardly” that cannot be understood.
Claim 17 recites the phrase “a lower ring-shaped rib downwardly” that cannot be understood.
Remaining claims are rejected due to their dependency on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20100326141 by Chung.
As to claim 1, Chung discloses a washing machine balancing ring 300 (fig. 2) comprising a body 310, a ring-shaped rib (100, 330, or 340, fig. 3) at a periphery of the body, the body being connected to the ring-shaped rib (via reinforcing ribs 350, fig. 2), and multiple drainage holes 380 (fig. 3, para. 46) are between the body and the ring-shaped rib.

As to claim 3, Chung discloses that the connecting structure comprises reinforcing ribs 350 (fig. 2), the body 310 is connected to the ring-shaped rib through the reinforcing ribs 350, and a gap between adjacent reinforcing ribs form the drainage holes (para. 46).
As to claim 4, Chung discloses that the connecting structure comprises an outer ring-shaped convex rib 340 (fig. 3) on the body and convex in a peripheral direction, an upper end of the ring-shaped rib 100 is bent inwardly and connected to the convex rib 340, and the convex rib 340 is provided with the drainage holes (fig. 2).
As to claim 5, Chung discloses that the body 310 is provided with a ring-shaped water-retaining rib 330 (fig. 3) convex in a peripheral direction and above a water outlet of the drainage holes 380 (fig. 3).
As to claim 6, Chung discloses that a lower end of the body 310 has a lower downwardly ring-shaped rib (see annotated fig. 3 below), and a gap is between an outer wall of the lower ring-shaped rib and an inner wall of the ring-shaped rib to form a drainage passage.

[AltContent: textbox (Lower ring-shaped rib.)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    444
    265
    media_image1.png
    Greyscale


As to claim 11, Chung discloses that the body 310 is provided with a ring-shaped water-retaining rib 330 (fig. 3) convex in a peripheral direction and above a water outlet of the drainage holes 380 (fig. 3).
As to claim 12, Chung discloses that the body 310 is provided with a ring-shaped water-retaining rib 330 (fig. 3) convex in a peripheral direction and above a water outlet of the drainage holes 380 (fig. 3).
As to claim 13, Chung discloses that the body 310 is provided with a ring-shaped water-retaining rib 330 (fig. 3) convex in a peripheral direction and above a water outlet of the drainage holes 380 (fig. 3).
As to claim 14, Chung discloses that a lower end of the body 310 has a lower downwardly ring-shaped rib (see annotated fig. 3 below), and a gap is between an outer 
As to claim 15, Chung discloses that a lower end of the body 310 has a lower downwardly ring-shaped rib (see annotated fig. 3 below), and a gap is between an outer wall of the lower ring-shaped rib and an inner wall of the ring-shaped rib to form a drainage passage.
As to claim 16, Chung discloses that a lower end of the body 310 has a lower downwardly ring-shaped rib (see annotated fig. 3 below), and a gap is between an outer wall of the lower ring-shaped rib and an inner wall of the ring-shaped rib to form a drainage passage.
As to claim 17, Chung discloses that a lower end of the body 310 has a lower downwardly ring-shaped rib (see annotated fig. 3 below), and a gap is between an outer wall of the lower ring-shaped rib and an inner wall of the ring-shaped rib to form a drainage passage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711